UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1397


JEANIE GONZALEZ,

                Plaintiff – Appellant,

          and

MARCUS GONZALEZ,

                Plaintiff,

          v.

BENEFICIAL MORTGAGE COMPANY OF VIRGINIA, a Business Entity,
form unknown; HSBC FINANCE CORPORATION, d/b/a Beneficial
Mortgage Company of Virginia,

                Defendants – Appellees,

          and

INTEGRATED REAL ESTATE PROCESSING, a Business Entity, form
unknown;    MORTGAGE  ELECTRONIC   REGISTRATION   SYSTEMS,
INCORPORATED, a Business Entity, form unknown; DOES 1-100,
inclusive,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:10-cv-00235-JCT)


Submitted:   March 2, 2012                  Decided:   April 5, 2012


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant.    George E. Kostel, NELSON
MULLINS RILEY & SCARBOROUGH, LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Jeanie    Gonzalez      appeals        the   district    court’s        order

granting Defendants’ Fed. R. Civ. P. 12(b)(6) motion to dismiss

her civil action seeking rescission of a secured consumer credit

transaction under the Truth in Lending Act (“TILA”), 15 U.S.C.A.

§§ 1601-1667f        (West    2009   &   Supp.      2011).      Gonzalez    argues       on

appeal that she adequately pled TILA violations with respect to

a credit transaction in which Defendants required her to sign an

agreement      containing       an    arbitration          clause     and   failed      to

disclose      as   a    finance      charge     a     $928.40    charge     for       title

insurance.      We affirm.

              We review de novo the district court’s Rule 12(b)(6)

dismissal for failure to state a claim.                      Giarratano v. Johnson,

521 F.3d 298, 302 (4th Cir. 2008).                   In this regard, we accept as

true   all     factual        allegations       contained       in    the   complaint.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).                     While a plaintiff’s

statement of her claim “need only give the defendant fair notice

of what the claim is and the grounds upon which it rests,”

id. at 93 (internal quotation marks and ellipsis omitted), a

complaint may survive a motion to dismiss only if it “states a

plausible claim for relief” that “permit[s] the court to infer

more   than    the     mere   possibility       of    misconduct”      based     on    “its

judicial      experience      and    common     sense.”         Ashcroft    v.    Iqbal,

556 U.S. 662, ___, 129 S. Ct. 1937, 1950 (2009).

                                            3
           After review of the record and the parties’ briefs, we

conclude that the district court properly dismissed Gonzalez’

amended complaint.       Gonzalez failed to state a plausible claim

for relief under the TILA because, under an objective reading,

the agreement containing the arbitration clause did not render

unclear or not conspicuous the disclosure of Gonzalez’ right to

rescind the credit transaction.           Further, because the $928.40

charge   for   title   insurance    was   not    imposed     in   violation   of

Virginia law, Gonzalez’ claim that the charge was not bona fide

and   therefore   improperly       excluded     from   the    listed      finance

charges is without merit.

           Accordingly, we affirm the district court’s order.                 We

dispense   with   oral    argument     because     the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                      4